DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/JP2018/047466 filed 25 December 2018. Acknowledgement is made of the Applicant’s claims of foreign priority to application JP2017-247334 filed 25 December 2017. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Kelly on 3 March 2022 and again on 22 March 2022.

The application has been amended as follows: 

	Amend the first line of claim 1 to read:
Claim 1. (currently amended) A compound represented by formula (I) or an N-oxide compound thereof,…

Amend the final line of claim 1 to read:
…and a halogen atom]

The abstract has been amended as follows:
controlling harmful arthropods, represented by formula (I)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[wherein
	Q represents a group represented by Q1 or a group represented by Q2;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Z represents an oxygen atom or a sulfur atom;
1 represents a nitrogen atom 
	A2 represents a CR4a
	A3 represents a nitrogen atom[[,]] or a CR4b
	B1 represents a CR1
	B2 represents a nitrogen atom[[,]] or a CR6b
	B3 represents a nitrogen atom[[,]] or a CR6c
	R1 represents a C1-C6 chain hydrocarbon group having one or more substituent(s) selected from the group consisting of a cyano group and a halogen atom
	R2 represents a C1-C6 chain hydrocarbon group
	R3 represents a C1-C6 chain hydrocarbon group
	R4a, R4b, R6b, and R6c are identical to or different from each other, and each represent a hydrogen atom
	n represents 0, 1, or 2; and
	q represents 0, 1, 2, or 3]
or an N-oxide compound thereof 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a compound of formula (I) as represented by the Markush of claim 1. A thorough search of the claimed structure did not result in any teaching or suggestion of the claimed compound nor did it result in any obvious variants thereof. As such, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613